Title: James Madison to Nicholas P. Trist, 4 October 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Wednesday October 4.
                            
                        
                        The Board of Visitors have decided that a Secretary be appointed to it, and you have been selected for the
                            service. The salary allotted is $200 payable quarterly. If you think proper to accept the place, it will
                             desirable that you be present at the meeting of the Board tomorrow. Friendly respects
                        
                            
                                James Madison
                            
                        
                    $50. has been voted in consideration of yr. service in relation to the Catalogue for the Library